Citation Nr: 1315808	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney failure. 

5.  Entitlement to service connection for a urological disability to include residuals of a double hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1945 to August 1945.  He also had additional service in the Texas Army National Guard (TARNG) from July 1949 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the Waco, Texas RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in October 2010.  A transcript of the hearing is of record.

In December 2010 and December 2011, the Board remanded the issues on appeal for further development.  A VHA opinion was requested in October 2012 for the issues of entitlement to service connection hypertension and kidney failure, and in January 2013 for the issues of entitlement to service connection for a neck and bilateral shoulder disability.

The Board notes that although the Veteran initially filed a claim for service connection for residuals of a double hernia, the Board has restyled the issue to include any potentially relevant urological claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a urological disability to include residuals of a double hernia.  In the February 2011 VA examination, evidence of double hernias was not found upon examination.  The Veteran was afforded another VA examination in January 2012.  During this examination, the VA examiner found that the Veteran did not have inguinal hernias but that his complaints and physical examination was consistent with chronic bilateral hydroceles.  Although the VA examiner rendered an alternative diagnosis for the Veteran's complaints, the VA examiner did not render an etiology opinion.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  A VA opinion on this issue has not been obtained.  As such, the Board finds that a remand is warranted so that the VA examiner can provide an opinion as to whether the diagnosed chronic bilateral hydroceles are related to the Veteran's service.  

Regarding the remaining issues on appeal, the Board notes that since the April 2012 Supplemental Statement of the Case (SSOC) additional evidence has been associated with the record.  In March 2013 correspondence, the Veteran submitted additional lay argument and specifically requested a remand so that the AOJ could review this additional evidence in the first instance.  As the Veteran has not waived RO consideration of the newly submitted evidence and the evidence submitted is pertinent to the claims, a remand for the issuance of a SSOC is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should contact the examiner who conducted the January 2012 VA examination, if available, and request that he provide an addendum to his examination report.  If the examiner who conducted the January 2012 examination is no longer available, another examiner should be consulted.  If the January 2012 examiner or another examiner deems another examination is necessary, schedule the Veteran for a VA examination.

Upon review of the entire claims file the examiner must provide an opinion as to whether the diagnosed chronic bilateral hydroceles are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of hernia problems and use of "supports" since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

2. The case should be reviewed on the basis of the additional evidence associated with the file since the April 2012 supplemental statement of the case to include the Veteran's lay statements received in March 2013 and the November 2012 and the January 2013 VHA opinions.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



